DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/8/2019 and 7/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Status
Claims 1-10 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKAMOTO (US 2017/0365224 A1, hereafter Okamoto).
Re claim 1, Okamoto discloses in FIGS. 10C, 12A, 12B4, 16, 17 and 18 a display apparatus (300), comprising:
a first substrate (361 in FIG. 18; ¶ [0214] and [0306]), having an inner (upper) surface and an outer (lower) surface opposite to (facing) each other;
a second substrate (351 in FIG. 18; ¶ [0214] and [0306]), disposed opposite to (above) the first substrate (361);
a display medium (EL layer 192 in FIG. 18; ¶ [0214] and [0313]), disposed between the first substrate (361) and the second substrate (351);
a plurality of first signal lines (SL_E1/SL_E2 in FIGS. 12 and 16; ¶ [0214]; [0253] and [0296]), disposed on the inner (upper) surface of the first substrate (361);
a plurality of second signal lines (GL_E1 in FIGS. 12 and 16; ¶ [0214]; [0253] and [0296]), disposed on the inner (upper) surface of the first substrate (361), wherein the first signal lines (SL_E1/SL_E2) is interlaced (crossed) with the second signal lines (GL_E1);
a plurality of read-out lines (POUT in FIG. 16; ¶ [0214] and [0291]), disposed on the inner (upper) surface of the first substrate (361), wherein the read-out lines interlaces (crosses) with the second signal lines (GL_E1); and

a color pixel (red 107r, green 170g or blue 170b; ¶ [0214]; [0264]; [0269] and [0297]), disposed on the inner (upper) surface of the first substrate (361) and electrically connected (for circuit completion in FIG. 16) to one of the first signal lines (SL_E1) and one of the second signal lines (GL_E1);
a white pixel (170w; ¶ [0214]; [0264]; [0269] and [0297]), disposed on the inner (upper) surface of the first substrate (361) and electrically connected (for circuit completion in FIG. 16) to another one of the first signal lines (SL_E2) and the one of the second signal lines (GL_E1); and
a photosensitive structure (light-receiving element 190 in FIG. 18; ¶ [0214]; [0265] and [0306]), disposed on the inner (upper) surface of the first substrate (361) and electrically connected (for circuit completion in FIG. 16) to one of the read-out lines (POUT) and the one of the second signal lines (GL_E1),
wherein the photosensitive structure (190) has a first electrode (conductive layer 222b; ¶ [0214] and [0318]), a photoelectric conversion layer (p-i-n semiconductor layers; ¶ [0214] and [0318]) and a second electrode (conductive layer 224b; ¶ [0214] and [0318]) which are sequentially stacked (one above the other) on the inner (upper) surface of the first substrate (361) towards a direction (upward) of the second substrate (351), the first electrode (222b) is a transparent electrode (when 222b and source/drain of transistor M3 is a light-transmitting conductive material; ¶ [0083]; [0207]-[0208] and [0214]), and the outer (lower) surface of the first substrate (361) is a display surface (display portion 362; ¶ [0305]) of the display apparatus (300; ¶ [0306]).


Re claim 9, Okamoto disclose the display apparatus as recited in claim 1, wherein the at least one repeating unit (pixel units 460 of display area 362) comprises a first repeating unit (1,1-matrix element 460 comprising elements 170r/170g/170b/170w elements in FIGS. 12B4 and 16), and the display apparatus (300) further comprises: a processor (peripheral circuits used for timing signals of the light-receiving element as in FIGS. 3 and 20; ¶ [0024]-[0025]; [0217]-[0223] and [0354]-[0361]), electrically connected to the read-out lines (POUT), wherein an object (not shown which blocks external/ambient light) is disposed on the outer (lower) surface of the first substrate (361) and covers a photosensitive structure (190) of the first repeating unit (1,1-matrix element 460, and the processor (of peripheral circuits) causes a brightness of a white pixel (170w) of the first repeating unit (1,1-matrix element 460) to increase (1st -3rd operating modes; ¶ [0024]-[0025]; [0217]-[0223] and [0354]-[0361]) according to a plurality of electrical signals of the read-out lines (POUT).
Re claim 10, Okamoto disclose the display apparatus as recited in claim 9, wherein the at least one repeating unit further comprises a second repeating unit (i,j-matrix element 460), the object (not shown which blocks external/ambient light) does not cover a photosensitive structure (190) of the second repeating unit, and the processor causes the brightness of the white pixel (170w) of the first repeating unit (1,1-st -3rd operating modes; ¶ [0024]-[0025]; [0217]-[0223] and [0354]-[0361]) than a brightness (of 1st -3rd operating modes) of a white pixel (170w) of the second repeating unit (i,j-matrix element 460) according to the electrical signals of the read-out lines (POUT).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto in view of Liu et al (US 2018/0211079 A1, hereafter Liu).
Re claims 3-5, Okamoto discloses the display apparatus as recited in claim 1, but fails to disclose further comprising: a spacer, disposed between the second electrode of the photosensitive structure and the second substrate; wherein the spacer is a conductive spacer; and further comprising: a common electrode, disposed on the second substrate, wherein the conductive spacer is disposed between the common electrode and the second electrode of the photosensitive structure.

However,
Liu discloses in FIG. 1E a display apparatus (LCD panel), comprising: a spacer (unlabeled via connection; ¶ [0051]), disposed over a photoelectric conversion layer (photodetector PD; ¶ [0051]); wherein the spacer is a conductive spacer (electrically connected to common electrode Vcom; ¶ [0051]); and further comprising: a common electrode (common electrode Vcom; ¶ [0051]), disposed over the photoelectric conversion layer (PD), wherein the conductive spacer (via) is disposed between the common electrode (Vcom) and the photoelectric conversion layer (PD).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Okamoto to include the conductive spacer and the common electrode of Liu such that the spacer is disposed between the second electrode (224b) of the photosensitive structure (190) and 

Re claim 6, Okamoto and Liu disclose the display apparatus as recited in claim 5, wherein the conductive spacer (via of Liu) is electrically connected to the common electrode (Vcom of Liu) and the second electrode (224b of Okamoto) of the photosensitive structure (190) as part of the structures comprising a fixed low voltage potential for the photosensitive structure of each repeating unit discussed above for claims 3-5.

Re claim 7, Okamoto and Liu disclose the display apparatus as recited in claim 5, further comprising: a common electrode line (113 in FIG. 18; Okamoto, ¶ [0308]), disposed on the inner (upper) surface of the first substrate (361) and overlapping with (covering) a portion (underside) of the color pixel (170r/170g/170b) and a portion (underside) of the white pixel (170w), wherein the spacer (via of Liu) is electrically connected (for circuit completion) to the common electrode line (113) and the common electrode (Vcom of Liu) as part of the structures comprising a fixed low voltage potential for the photosensitive structure of each repeating unit discussed above for claims 3-5.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892